Citation Nr: 1221125	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-43 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Entitlement to service connection for an immune deficiency to include as due to exposure to carbon tetrachloride. 

2.  Entitlement to service connection for non-Hodgkin's lymphoma to include as due to exposure to carbon tetrachloride.

3. Entitlement to service connection for residuals of prostate cancer to include as due to exposure to carbon tetrachloride.


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board remanded the claims on appeal for additional development in August 2011.  The case then returned to the Board in November 2011, and the claims were denied.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues for entitlement to service connection for an immune deficiency, non-Hodgkin's lymphoma, and residuals of prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In November 2011, the Board denied the claims for entitlement to service connection for an immune deficiency, non-Hodgkin's lymphoma, and residuals of prostate cancer to include as due to exposure to carbon tetrachloride. 

2.  The Board's November 2011 decision did not consider private medical releases submitted by the Veteran in September 2011 and additional private treatment records received in February and March 2012.  


CONCLUSION OF LAW

The criteria for vacating the Board's November 2011 decision regarding entitlement to service connection for an immune deficiency, non-Hodgkin's lymphoma, and residuals of prostate cancer have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motion to Vacate

On November 25, 2011, the Board issued a decision denying the Veteran's claims for entitlement to service connection for an immune deficiency, non-Hodgkin's lymphoma, and residuals of prostate cancer to include as due to exposure to carbon tetrachloride.  In September 2011, prior to the Board's denial of the claims, the Muskogee RO received medical release forms from the Veteran indicating that there were outstanding records of private treatment that pertained to the claims.  The RO responded to the Veteran with a letter in February 2012 stating that they had requested records from the identified private physicians and additional private clinical records were added to the claims file in February and March 2012.  The Board did not consider this evidence in considering the claims for service connection for an immune deficiency, non-Hodgkin's lymphoma, and residuals of prostate cancer.

A Board decision may be vacated at anytime upon the Board's own motion.  38 C.F.R. 20.904 (2011).  The Board's November 2011 decision was not based on all the available evidence, and is therefore vacated.


ORDER

The November 25, 2011 Board decision denying entitlement to service connection for an immune deficiency, non-Hodgkin's lymphoma, and residuals of prostate cancer to include as due to exposure to carbon tetrachloride is vacated.


REMAND

As discussed above, VA received additional records of private treatment pertaining to the Veteran's claims in February and March 2012.  There is no indication in the paper of virtual claims file that the claims have been readjudicated with consideration of this new evidence.  Neither the Veteran nor his representative have provided a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of the new evidence.  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c).  Thus, the claims must be remanded to allow for readjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Readjudicate the claims on appeal with consideration of all evidence of record, including the private treatment records received in February and March 2012.  If the benefits sought are not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


